DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 5/26/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 5/26/2022. In particular, original Claim 1 has been amended to recite new limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al (US 2016/0336520).

The rejection is adequately set forth in Paragraph 6 of the Office Action mailed on 3/1/2022 and is incorporated here by reference.
Regarding the new limitations recited in claim 1 drawn to the provision that when i) X is O, R, or N(R3), ii )R2 is a C1-60 alkyl or a C3-C10cycloalkyl group, each optionally substituted with fluorine and iii) CY21 is a 6-membered ring, then CY1 is a benzene group, as discussed n Paragraph 6 of the previous Office Action, Boudreault et al discloses the following ligand:

    PNG
    media_image1.png
    271
    241
    media_image1.png
    Greyscale
,
where X is O or S ([0067]); R1, R2, R3, and R4 are H or aryl such as phenyl, alkyl such as methyl, or combinations thereof ([0068], [0047], and [0053]). Ring A is a 5-membered or 6-membered carbocyclic or heterocyclic ring ([0061]). From the ligands disclosed in Paragraph [0089] it is clear that the 6-membered carbocyclic ring is phenyl.  
Accordingly, in recited Formula 2 of the claims, i.e.

    PNG
    media_image2.png
    242
    327
    media_image2.png
    Greyscale

the recited ring CY1 is phenyl, i.e. a C6 carbocyclic group; the recited group R1 is an alkyl such as methyl; the recited group R2 is H; and the recited ring CY21 is phenyl, i.e. a C6 carbocyclic group.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al (US 2016/0336520) as applied to claims 1-19 above, and in view of Fidler et al (US 2002/0132275).

The rejection is adequately set forth in Paragraph 7 of the Office Action mailed on 3/1/2022 and is incorporated here by reference.

Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive. 

Applicants argue that Boudreault et al requires that either R3 or R4  is an alkyl, a cycloalkyl, a partially fluorinated alkyl or a partially fluorinated cycloalkyl, and as defined in claim 1, the group corresponding to R3 in Boudreault (corresponding to CY1 as claimed) does not encompass any of the required groups. However, it should be noted that Paragraph [0026] of the reference does not disclose that at least one of R3 or R4 is one the disclosed groups. Rather, Paragraph [0026] of the reference discloses that one of R3 or R4 comprises one of the disclosed groups. That is, R3 and R4 as disclosed in Paragraph [0026] may either be: (a) one of the groups disclosed in this section of the reference or R3 and R4 may be a combination of groups, i.e. R3 and R4 are a combination formed of two (2) or more groups as long as one group in the combination is that disclosed in Paragraph [0026], and another group is one disclosed in Paragraph [0026]. 
Support for the Examiner’s position is found in Paragraphs [0025] and [0026] of the reference. Specifically, Paragraph [0025] discloses:

	“[w]herein R1, R2, R3, R4, R', and R'' are (emphasis added) each independently selected from the group consisting of hydrogen, deuterium, halogen, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acid, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof (emphasis added); and wherein any two adjacent substituents are optionally joined to form into a ring”.

Thus, this section of the reference requires that R3 or R4 is one or a combination of groups. This is in contrast with Paragraph [0026] which discloses that one of R3 or R4 comprises one of the disclosed groups, i.e.

	“[w]herein at least one of R3 and R4 comprises (emphasis added) a chemical group selected from the group consisting of alkyl, cycloalkyl, partially fluorinated alkyl, partially fluorinated cycloalkyl, and combinations thereof”.

Thus, this section discloses that R3 and R4 are open to the inclusion of other groups such as those in Paragraph [0026] as long as R3 or R4 contain one of the groups disclosed in Paragraph [0026]. As discussed in the rejections above, R3 in Boudreault et al corresponds to the recited formula:

    PNG
    media_image3.png
    106
    132
    media_image3.png
    Greyscale
,
where CY1 is phenyl and R1 is an alkyl such as methyl; the group R4 in the reference is H. Thus, one of R3 or R4 comprises an alkyl group as required by the reference.

Regarding Applicants’ arguments regarding unexpected results, Applicants’ arguments are found to be persuasive for the same reasons set forth in Paragraph 9 of the previous Office Action mailed on 3/1/2022 and are restated below.

As evidence of unexpected results, Applicants point to the 37 C.F.R. 1.132 Declaration filed on 2/9/2022. In the Declaration Applicants compare: 
Inventive Compound 6-1 to Comparative Compound E-1, where the only difference between the inventive and comparative compounds is the presence of a benzene in the Compound 6-1 and a cyclohexyl group present in the comparative compound. 
Inventive Compound 6-2 to Comparative Compound E-2, where the only difference between the inventive and comparative compounds is the presence of a benzene in the Compound 6-2 and a cyclohexyl group present in the comparative compound. 
Inventive Compound 6-3 to Comparative Compound E-2, where the difference between the inventive and comparative compounds is the presence of benzene and an n-butyl group present on the inventive compound and cyclohexyl and fluorinated butyl groups on the comparative compound. Thus, 
Inventive Compound 6-4 to Comparative Compound E-2, where the difference between the inventive and comparative compounds is the presence of benzene and an n-butyl group present on the inventive compound and cyclohexyl and fluorinated butyl groups on the comparative compound
From the above, it is clear that the comparison of Inventive Compound 6-1 to Comparative Compound E-1 and Inventive Compound 6-2 to Comparative Compound E-2 are proper side-by-side comparisons. The comparison of Inventive Compound 6-3 to Comparative Compound E-2 and Inventive Compound 6-4 to Comparative Compound E-2 are not proper side-by-side comparison given the differences in the substituents present on both the inventive and comparative compounds.
However, while the comparisons (a) and (b) discussed above area proper side-by-side comparisons, it is note that Inventive Compounds 6-1 and 6-2 are not commensurate in scope with the scope of the claims. The instant claims encompass innumerable compounds, while Compounds 6-1 and 6-2 are two (2) compounds encompassed by the present claims. Accordingly, it is unclear is the spin density, radiative decay rate, etc. obtained for Inventive Compounds 6-1 and 6-2 are indicative of all compounds encompassed by the present claims or only for the particular exemplified compounds.

Regarding claim 15, Applicants argue that the compounds of claim 15 include either an aryl or a heteroaryl group as the CY1 group as claimed (corresponding to R3 of Boudreault) and a hydrogen in the R2 position as claimed (corresponding to R4 of Boudreault), and the reference requires that either R3 or R4 is an alkyl, a cycloalkyl, a partially fluorinated alkyl or partially fluorinated cycloalkyl. However, as discussed above, Paragraph [0026] of the reference does not disclose that at least one of R3 or R4 is one the disclosed groups. Rather, Paragraph [0026] of the reference discloses that one of R3 or R4 comprises one of the disclosed groups. That is, R3 and R4 as disclosed in Paragraph [0026] may either be: (a) one of the groups disclosed in this section of the reference or R3 and R4 may be a combination of groups, i.e. R3 and R4 are a combination formed of two (2) or more groups as long as one group in the combination is that disclosed in Paragraph [0026], and another group is one disclosed in Paragraph [0026]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767